DETAILED ACTION 
The present application, filed on 6/12/2019 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-20 are pending and have been considered below. 

Priority
This application claims benefit of 62/683,924 06/12/2018. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 9/27/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and Claim 17 and the therefrom dependent claims are directed respectively to a computer implemented method and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 17, (which is repeated in Claim 1) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determine at least one transaction conducted on the enterprise resource platform; store the at least one transaction in the memory; render a visually-interpretable image corresponding to the at least one transaction on the display. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting general computing elements nothing in the claim element precludes the steps from practically being performed in the mind. For example, “determining one transaction,” in the context of this claim encompasses the user manually or mentally identifying a specific transaction. Similarly, the limitation of “storing the transaction in the memory,” as drafted, is a process that, under its broadest reasonable interpretation, covers the user making a manual or a memory note of the specific transaction. Finally, but for the generic computing elements, “render” the transaction image on a display, in the context of this claim encompasses the user verbally or manually passing on the information to others. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Alternatively, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to a business relationships process, i.e. a process aimed at providing information about past transactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receive one or more input data; prepare the input data for analysis by a machine-learning model; perform the analysis of the prepared data using; determine at least one instance of the specific data from the prepared data; store the at least one instance of the specific data in the memory. 
When considered individually, these additional claim elements represent nothing more than “Mere Instructions to Apply an Exception” on a computer, i.e. mere instructions to implement the abstract idea or another exception on a computer, or general receipt, storing and basic determination claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: a machine learning model. While these descriptive elements may provide further helpful context for the claimed invention, they are only invoked and they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a memory, a display, a processor are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: receive one or more input data; prepare the input data for analysis by a machine-learning model; perform the analysis of the prepared data using; determine at least one instance of the specific data from the prepared data; store the at least one instance of the specific data in the memory. 
When considered individually, these additional claim elements represent nothing more than “Mere Instructions to Apply an Exception” on a computer, i.e. mere instructions to implement the abstract idea or another exception on a computer, or general receipt, storing and basic determination claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: a machine learning model. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a memory, a display, a processor. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claim 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: classify the at least one transaction as a verified transaction; train the machine-learning model; store the trained machine-learning model in the memory. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually calculating the amount of use of each icon. Similarly, the limitation of ranking the icons based on the determined amount of use, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. For example, but for the “by a processor” language, “ranking” in the context of this claim encompasses the user thinking that the most-used icons should be ranked higher than the least-used icons. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent Claim 3 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: using the trained machine-learning model. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 4 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: matching the at least one instance of the specific data with one or more matching templates. When considered individually, these additional claim elements are comparable to “arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 7 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: applying a plurality of machine-learning models to the prepared data. When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 8 (which is repeated in Claim 20) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generate a first analysis result; determine an accuracy of the first result; forward the first analysis to a second block of machine-learning models; forward the first analysis back to the first block of machine-learning models; identify the prepared data corresponding to the first analysis result; disregard the prepared data corresponding to the first analysis result upon the accuracy of the first result being the negative determination. When considered individually, these additional claim elements are comparable to “arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 9 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifying the prepared data corresponding to the first analysis result; discarding the prepared data corresponding to the first analysis result upon the accuracy of the first result being the negative determination. When considered individually, these additional claim elements are comparable “sorting information”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: forwarding the first analysis back to the first block of machine-learning models. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 12 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: associating the at least one instance of the specific data with at least one of ... When considered individually, these additional claim elements are comparable to “sorting information”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 13 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining a measure of a reliability of the association of the at least one instance of the specific data with at least one of .... When considered individually, these additional claim elements are comparable to “sorting information”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 14 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving the input data via an application programming interface; receiving the input via a batch processing. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 5 (which is repeated in Claim 20), as well as claims 6, 11, 15-16 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the enterprise management platform; the transaction; a cloud-based system; the preparation of the input data; the cleansing of the input data. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1 and [0025]-[0044], including among others: processor; audio interface; keypad/keyboard; input/output devices; display/touchpad/touchscreen; sensor devices; gps/location circuitry; power interface; in-place power source; removable memory; in-place memory; wireless interface; optical interface; usb interfaces; video interface; network interface; speaker; microphone. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 11-12, 14, 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kruk et al (WO 0303684); in view of Yang et al (US 2020/0293647).  
Regarding Claims 1, 17 – Kruk discloses: A computing device for determining specific data from an enterprise resource platform, the device comprising: a memory; a display; and a processor, the processor configured at least to: 
	receive one or more input data from an enterprise management platform; {see at least fig1, rc24, [8:20-31] ETL tools; fig6, rc220, [pg30-32]}    
	prepare the input data for analysis by a …; {see at least fig4, rc168, rc177, [22:3-25] update information, generate visual input (reads on prepare input data)}  
	perform the analysis of the prepared data using, at least, the …; {see at least fig6, rc206, rc220, [pg30-32] analyzing data}  
	determine at least one instance of the specific data from the prepared data based, at least, on the analysis; {see at least fig1, rc20, [8:11-19] information regarding products, listing of procured products, services}  
	store the at least one instance of the specific data in the memory; {see at least fig8, rc272, [36:29-37:9]}  
	determine at least one transaction conducted on the enterprise resource platform based on the at least one instance of the specific data; {see at least fig2, rc224, [28:17-28] categorize / subcategorize procurement transactions}  
	store the at least one transaction in the memory; and {see at least fig8, rc272, [36:29-37:9]}    
	render a visually-interpretable image corresponding to the at least one transaction on the display. {see at least fig2, rc92; fig6, rc260, [35:25-36:10]}  

Kruk does not disclose, however, Yang discloses: 
	… machine learning model … {see at least [0075] training a machine learning model} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kruk to include the elements of Yang.  One would have been motivated to do so, in order to automate/computerize the identification of transactions.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kruk evidently discloses identifying specific data (e.g. transactions).  Yang is merely relied upon to illustrate the functionality of a machine learning model in the same or similar context.  As best understood by Examiner, since both identifying specific data (e.g. transactions), as well as a machine learning model are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kruk, as well as Yang would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kruk / Yang.

Regarding Claims 2, 18 – Kruk, Yang discloses the limitations of Claims 1, 17. Kruk further discloses: wherein the processor is further configured to: 
	classify the at least one transaction as a verified transaction; {see at least fig12, rc358, [45:11-18] compliance (reads on verified transaction)}  

Yang further discloses: 
	train the machine-learning model using at least one of: the at least one instance of the specific data, or the verified transaction, to improve an effectiveness of the machine-learning model in the performing the analysis of the prepared data; and {see at least [0075] training a machine learning model}
	store the trained machine-learning model in the memory, wherein the processor is further configured such that the analysis of the prepared data is performed using the trained machine-learning model on the prepared data. {see at least [0063], [0065] storing trained models}  
 
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kruk, Yang to include additional elements of Yang.  One would have been motivated to do so, in order to create a model and store it for future use or reference.  In the instant case, Kruk, Yang evidently discloses identifying specific data (e.g. transactions).  Yang is merely relied upon to illustrate the additional functionality of training a storing a machine learning model in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 3 – Kruk, Yang discloses the limitations of Claim 2. Yang further discloses: wherein the performing the analysis of the prepared data further comprises 
	using the trained machine-learning model on the prepared data. {see at least [0075] training a machine learning model}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kruk, Yang to include additional elements of Yang.  One would have been motivated to do so, in order to better and easier identify specific data (e.g. transactions).  In the instant case, Kruk, Yang evidently discloses identifying specific data (e.g. transactions).  Yang is merely relied upon to illustrate the additional functionality of using the machine learning model in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 4 – Kruk, Yang discloses the limitations of Claim 1. Yang further discloses: wherein the determining the at least one instance of the specific data based, at least, on the analysis comprises: 
	matching the at least one instance of the specific data {see at least [0063] payment password} with one or more matching templates created during a verification of previous analysis from the machine-learning model. {see at least [0063] prediction model (reads on machine learning model)}  
 
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kruk, Yang to include additional elements of Yang.  One would have been motivated to do so, in order to use the right template for each set of input data.  In the instant case, Kruk, Yang evidently discloses identifying specific data (e.g. transactions).  Yang is merely relied upon to illustrate the additional functionality of matching data with the created template in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 7 – Kruk, Yang discloses the limitations of Claim 1. Yang further discloses:  wherein the performing analysis of the prepared data using, at least, the machine-learning model further comprises: 
	applying a plurality of machine-learning models to the prepared data, wherein the machine-learning model is one of the plurality of machine-learning models. {see at least [0075] training a machine learning model}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kruk, Yang to include additional elements of Yang.  One would have been motivated to do so, in order to automate/computerize the identification of transactions.  In the instant case, Kruk, Yang evidently discloses identifying specific data (e.g. transactions).  Yang is merely relied upon to illustrate the additional functionality of using the machine learning model in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 11 – Kruk, Yang discloses the limitations of Claim 1. Kruk further discloses:  
	wherein the at least one transaction is at least one of: a software subscription transaction, a software purchase transaction, or a software license transaction. {see at least fig1, rc20, [8:11-19] information regarding products, listing of procured products, services; [14:26-15:3] type of license, transfer of license terms}    

Regarding Claim 12 – Kruk, Yang discloses the limitations of Claim 11. Kruk further discloses:  wherein the determining the at least one transaction conducted on the enterprise resource platform based on the at least one instance of the specific data comprises: 
	associating the at least one instance of the specific data with at least one of: the software subscription transaction, the software purchase transaction, or the software license transaction. { see at least fig1, rc20, [8:11-19] information regarding products, listing of procured products, services; fig1, rc20, [8:11-19] information regarding products, listing of procured products, services; [14:26-15:3] type of license, transfer of license terms}   

Regarding Claim 14 – Kruk, Yang discloses the limitations of Claim 1. Kruk further discloses:  wherein the receiving the input data from the enterprise management platform comprises at least one of: 
	receiving the input data via an application programming interface (API) periodic processing, or receiving the input via a batch processing. {see at least [7:30-8:10] online data entry (reads on API), batch processing}  


Claims 5-6, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kruk et al (WO 0303684); in view of Yang et al (US 2020/0293647), in further view of Chelst et al (WO 2014/158582).  
Regarding Claims 5, 19 – Kruk, Yang discloses the limitations of Claims 1, 17. Kruk further discloses:  
	and the at least one transaction is at least one of: a software subscription transaction, a software purchase transaction, or a software license transaction. {see at least fig1, rc20, [8:11-19] information regarding products, listing of procured products, services; [14:26-15:3] type of license, transfer of license terms}  

Kruk, Yang does not disclose, however, Chelst discloses:
	wherein the enterprise management platform is at least one of: a cloud-based enterprise resource platform system, or a cloud-based expense management system, {see at least fig1, rc102, rc106, [9:3-24] cloud based expense management system}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kruk, Yang to include the elements of Chelst.  One would have been motivated to do so, in order to take advantage of a most efficient system architecture.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kruk, Yang evidently discloses identifying specific data (e.g. transactions).  Chelst is merely relied upon to illustrate the functionality of a cloud based enterprise management platform in the same or similar context.  As best understood by Examiner, since both identifying specific data (e.g. transactions), as well as a cloud based enterprise management platform are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kruk, Yang, as well as Chelst would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kruk, Yang / Chelst.

Regarding Claim 6 – Kruk, Yang, Chelst discloses the limitations of Claim 5. Chelst further discloses:  
	wherein at least one of: the enterprise resource platform system, or the expense management system, is a cloud-based system. {see at least fig1, rc102, rc106, [9:3-24] cloud based expense management system}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kruk, Yang, Chelst to include additional elements of Chelst.  One would have been motivated to do so, in order to take advantage of a most efficient system architecture.  In the instant case, Kruk, Yang, Chelst evidently discloses identifying specific data (e.g. transactions).  Chelst is merely relied upon to illustrate the additional functionality of a cloud based system in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  


Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kruk et al (WO 0303684); in view of Yang et al (US 2020/0293647), in further view of Wilf et al (WO 2005/033830).  
Regarding Claim 13 – Kruk, Yang discloses the limitations of Claim 12. Kruk further discloses:  further comprising: 
	… the software license transaction … {see at least fig1, rc20, [8:11-19] information regarding products, listing of procured products, services; [14:26-15:3] type of license, transfer of license terms}   

Kruk, Yang does not disclose, however, Wilf discloses:  
	determining a measure of a reliability of the association of the at least one instance of the specific data with at least one of: the software subscription transaction, the software purchase transaction, or … based on input from a verification process. {see at least [abstract], [claim 1], [claim 16] determining the reliability of a transaction}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kruk, Yang to include the elements of Wilf. One would have been motivated to do so, in order to provide for improving the machine learning model (one cannot improve something which cannot be measured).  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kruk, Yang evidently discloses identifying specific data (e.g. transactions).  Wilf is merely relied upon to illustrate the functionality of determining a measure of reliability for the obtained results in the same or similar context.  As best understood by Examiner, since both identifying specific data (e.g. transactions), as well as determining a measure of reliability for the obtained results are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kruk, Yang, as well as Wilf would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kruk, Yang / Wilf.


Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kruk et al (WO 0303684); in view of Yang et al (US 2020/0293647), in further view of Sesidhar (WO 2013/090413).  
Regarding Claim 15 – Kruk, Yang discloses the limitations of Claim 1. Kruk, Yang does not disclose, however, Sesidhar further discloses:  
	wherein the preparing the input data for the analysis by the machine-learning model comprises at least one of: cleansing the input data, or transforming the input data. {see at least [0032] cleansing input data, removing stop words}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kruk, Yang to include the elements of Sesidhar.  One would have been motivated to do so, in order to improve the odds of good result.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kruk, Yang evidently discloses identifying specific data (e.g. transactions).  Sesidhar is merely relied upon to illustrate the functionality of cleansing input data in the same or similar context.  As best understood by Examiner, since both identifying specific data (e.g. transactions), as well as cleansing input data are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kruk, Yang, as well as Sesidhar would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kruk, Yang / Sesidhar.

Regarding Claim 16 – Kruk, Yang, Sesidhar discloses the limitations of Claim 15. Sesidhar further discloses:  
	wherein the cleansing the input data comprises at least one of: removing one or more stopwords from the input data; or reducing one or more ambiguous words from the input data. {see at least [0032] cleansing input data, removing stop words}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kruk, Yang, Sesidhar to include additional elements of Sesidhar.  One would have been motivated to do so, in order to improve the odds of good result.  In the instant case, Kruk, Yang, Sesidhar evidently discloses identifying specific data (e.g. transactions).  Sesidhar is merely relied upon to illustrate the additional functionality of cleansing input data in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  


Claims Objections 
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20190220745 A1	2019-07-18	23	Huang; Yu et al.	Input Data Compression For Machine Learning-Based Chain Diagnosis
US 20190220776 A1	2019-07-18	25	Huang; Yu et al.	Multi-Stage Machine Learning-Based Chain Diagnosis
US 20150142677 A1	2015-05-21	24	PATMAN; Siva et al.	METHOD AND APPARATUS FOR DETERMINING A METRIC FOR A PREDICTED OPERATIONAL STATUS OF A PRODUCT
US 20030115080 A1	2003-06-19	36	KASRAVI K et al.	Product supplier contract management method involves using text mining tool to extract information related to business parameter from unstructured textual data included in stored electronic contracts
WO 2020247934 A1	2020-12-10	48	AMROD ALAN CUELLAR et al.	DYNAMIC GENERATION ON ENTERPRISE ARCHITECTURES USING CAPACITY-BASED PROVISIONS
WO 03036426 A2	2003-05-01	84	KASRAVI K et al.	Computer-based method for managing spending associated with a procurement process, includes collecting procurement data to form a global catalog, in a data warehouse, for analysis based on generic generated attributes


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622